As filed with the Securities and Exchange Commission on November 27, 2013 An Exhibit List can be found on page II-2. Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INSTRIDE INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 71-1053548 (I.R.S. Employer Identification Number) 7rd Street Suite 337 Miami, Florida 33166 Phone: (786)228-5808 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Vcorp Services, LLC 25 Robert Pitt Drive, Suite 204 Monsey, New York 10952 Tel. 845.425.0077 Fax 845.818.3588 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Law Offices of Jonathan D. Strum 5638 Utah Avenue NW Washington DC 20015 Ph: (202) 362-9027 Fax: (202) 362-9037 Email: jdstrum@jdstrumlaw.com As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company x (Do not check if a smaller reporting Company) Calculation of Registration Fee Title of Each Class of Securities to be Amount to be Proposed Maximum Offering Price Per Proposed Maximum Aggregate Offering Amount of Registration Registered Registered Unit 1 Price Fee 2 Common Stock by Company $ $ $ The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The offering will conclude at the earlier of the sale for all shares or 180 days after this registration statement becomes effective with the Securities and Exchange Commission. The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. 2 INSTRIDE INC. UP TO 400, Prior to this registration, there has been no public trading market for the common stock of Instride Inc. (“ISI”) and it is not presently traded on any market or securities exchange. Up to 400,000 shares of common stock are being offered for sale by the Company to the public. The price per share will be $0.25 for the duration of the offering. The offering will conclude at the earlier of the sale for all shares or 180 days after this registration statement becomes effective with the Securities and Exchange Commission, unless extended for an additional period of 90 days by us. The offering is being conducted on a self-underwritten, best efforts basis, which means our President will be responsible for the sale of the shares. This prospectus will permit our officers to sell the shares directly to the public, with no commission or other remuneration payable to them for any shares they may sell. The shares being offered by us though our Directors are pursuant to an exemption as a broker/dealer under Rule 3a 4-1 of the Securities Exchange Act of 1934. We are offering the shares from time to time on a continuous basis, for up to 180 days from the date that this Registration Statement becomes effective, but we may terminate the offering at any time. There is no minimum number of shares that we must sell and we will retain theproceeds from the sale of any of the offered shares that are sold.We will not employ an escrow account and will retain and use the proceeds from the sale of any of the offered shares that are sold. Because we may utilize all funds as they are received, if we raise insufficient funds to execute our business plan, early investors could lose all their investment. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page9 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Prior to this registration, there has been no public trading market for our common stock and it is not presently traded on any market or securities exchange. After the effective date of the Registration Statement relating to this Prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (FINRA) for our common stock to be eligible for quotation on the Over The Counter Bulletin Board (OTCBB). We do not yet have a market maker who has agreed to file such application. There is no assurance that a market maker will file an application for our stock to be eligible for quotation on the OTCBB, or that such an application, if filed,will be accepted. Even if an application by a market maker for our common stock to be eligible for quotation on the OTCBB is filed and accepted, a market for our common stock may not develop or be sustained. 3 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Under the recently enacted JOBS Act of 2012 (April 5, 2012) , the Company is deemed to be an “emerging growth” company (revenue under $1 Billion) will be subject to reduced public company reporting requirements. See "The Company: Jumpstart Our Business Startups Act" contained herein. We have elected to opt-in and make use of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act of 2012. This election is irrevocable. If we choose to adopt any accounting standard on the public company time frame we would be required to adopt all subsequent accounting standards on the public company time frame. We are a development stage company. We have generated no revenues from operations since our inception. This prospectus shows the actions we believe that will lead to the creation of our business and operations. However, as of the date of this prospectus our auditors stated that the Company has solely incurred expenses and has no operating income, which raise substantial doubt about its ability to continue as a going concern. This going concern opinion is due to the fact that we do not have enough material assets, or a source of revenue sufficient to cover our operation costs. The Company is highly dependent upon the raising of additional capital through the sale of our common stock in order to implement its business plan. The ability of the Company to continue as a going concern is dependent on raising capital to fund its business plan and ultimately to attain profitable operations. As of the date of this prospectus there is currently no market for our shares. The offering will conclude at the earlier of the sale for all shares or 180 days after this registration statement becomes effective with the Securities and Exchange Commission (unless extended for an additional 90 days). The date of this prospectus is _, 2013. The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 4 TABLE OF CONTENTS Page PART I SUMMARY INFORMATION 6 RISK FACTORS 9 USE OF PROCEEDS 18 DETERMINATION OF OFFERING PRICE 18 DILUTION 19 PLAN OF DISTRIBUTION 20 DESCRIPTION OF SECURITIES 21 INTERESTS OF NAMED EXPERTS AND COUNSEL 22 DESCRIPTION OF BUSINESS 22 AVAILABLE INFORMATION 25 LEGAL PROCEEDINGS 25 FINANCIAL STATEMENTS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUTING AND FINANCIAL 45 DIRECTORS AND EXECUTIVE OFFICERS 45 EXECUTIVE COMPENSATION 47 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 50 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 51 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 51 PART II OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 52 INDEMNIFICATION OF DIRECTORS AND OFFICERS 52 RECENT SALES OF UNREGISTERED SECURITIES 53 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 54 UNDERTAKINGS 55 SIGNATURES 58 5 DEALER PROSPECTUS DELIVERY OBLIGATION Until , (90 days after the effective date of this prospectus) all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. SUMMARY INFORMATION This summary provides an overview of the most significant information contained elsewhere in this prospectus. It does not contain all the detailed information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements contained herein. This S-1 contains forward-looking statements within the meaning of the Securities Act of 1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements Summary Information about us Instride Inc. (“ISI, “we”, “the Company”) was incorporated in the State of Delaware as a for-profit Company on December 23, 2011 and established a fiscal year end of December 31. We are a development-stage Company that is committed to provide on our website solutions for amateur and professional runners outside of the United States, by developing a website mainly that provides tips and advertising for products and services which enable runners and fitness enthusiasts to determine when and where to purchase new running equipment. The site will be advantageous to manufacturers, distributers and sports enthusiasts. We have no arrangements in place with any of the companies to the supply, manufacture or distribution of such products. Nor do we have any agreements in place with any marketing specialist or other companies with whom will want to have an agreement. We have a mailing address at 7rd Street Suite 337, Miami, Florida 33166, our telephone is (786)228-5808 Except for the mail address and the use of a room at the premises of our President located at 30 Agasi St., Jerusalem for our operations in Israel, the Company does not own or rent any property. We expect that once our business is able to expand and we have the financial resources then we will seek additional rental locations for our operations, including in Israel. As of October 31, 2013, there was $31,200 of cash on hand in the corporate bank account. As of October 31, 2013, we raised $31,200 through the sale of our common stock to our Officer and Director. We currently have liabilities of $ 20,095, represented by expenses accrued during its start-up and costs associated with this offering totaling approximately $20,000. As of the date of this prospectus, we have generated no revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this prospectus. As of the date of this filing, the Company has generated no revenues and has not entered into any agreement, arrangement or understanding with any retailers for their products or services, and failure to raise funds will require the Company to cease operations. The Company’s sole officer and director, Mrs. Dina Yafe has indicated that she may lend us funds in the form of a non-secured loan to meet our short to medium term (up to 12 months) financial obligations, but there is no contract in place or written agreement at this time and there can be no assurances that she will assist the Company in meeting its short term financial obligations. We have no plans or intention to be acquired or to merge with an operating company. Additionally, there are no plans to enter into a change of control or similar transaction or change the management of the company. 6 Summary of the Offering by the Company We have 2,400,000 shares of common stock issued and outstanding and we are registering an additional 400,000 shares of common stock for offering to the public. We will endeavor to sell all 400,000 shares of common stock after this registration becomes effective. The price at which we will offer these shares is fixed at $0.25 per share for the duration of the offering. We will receive all proceeds from the sale of the common stock. Securities being offered by the Company, common stock, par value $0.0035 Up to 400,000 shares of common stock are offered by the Company. Offering price per share by the Company. A price, if and when the Company sells the shares of common stock, is set at $0.25. Number of shares outstanding before the offering of common shares. 2,400,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares. 2,800,000 common shares will be issued and outstanding after this offering is completed. Minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The price per share is $0.25. Upon the effectiveness of this registration statement we intend to arrange for a broker dealer to apply on our behalf for quotation on the Over-the Counter Bulletin Board (“OTCBB”). We have no broker-dealer engaged and there are no assurances that we can get a broker dealer to apply on our behalf or that our common stock will be approved for quotation on the OTCBB or that, if approved, any meaningful market for our common stock will ever develop. Use of proceeds We will receive all proceeds from the sale of the common stock. If all 400,000 common shares being offered are sold, the total gross proceeds to the Company would be $100,000. The Company intends to use the proceeds from this offering (all the following values described are our best estimation considering the available data): (1) $10,000 in market research and analysis for distributing fitness related products; (2) $5,000 in legal and regulatory research; (3) $5,000 in the development of the concept; (4) $5,000 in the development of the detailed marketing plan; (5) $5,000 in suppliers selections and partnership; (6) $15,000 in hiring fitness advisors; (7) $15,000 in website development; (8) $1,500 in Transfer Agent & Printing; (9) $10,000 in on-going legal & accounting; (10) $3,000 in miscellaneous expenses and (11) 5,500 in working capital. The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $20,000 are being paid for by us. Termination of the offering The offering will conclude at the earlier of the sale for all shares or 180 days after this registration statement becomes effective with the Securities and Exchange Commission. We may at our sole discretion extend the offering for an additional 90 days. Terms of the offering The Company’s officer will sell the common stock upon effectiveness of this registration statement. You should rely only upon the information contained in this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. The Company is offering to sell shares of common stock and seeking offers only in jurisdictions where offers and sales are permitted. The information contained in here is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. 7 Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management's Plan of Operations, the financial statements and the related notes thereto included elsewhere in this prospectus. BalanceSheet Asof October 31, Total Assets $ Total Liabilities $ Stockholder’s Equity *See balance sheet in thefinancial statements OperatingData (for the period from December 23, 2011 (inception) through October 31, 2013) Revenues $ - Net Loss $ Net Loss Per Share $ As shown in the financial statements accompanying this prospectus, ISI has had no revenues to date and has incurred only losses since its inception. The Company has had no operations and has been issued a “going concern” opinion from their accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. 8 RISK FACTORS Please consider the following risk factors and other information in this prospectus relating to our business and prospects before deciding to invest in our common stock. This offering and any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this prospectus before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. The Company considers the following to be the most significant material risks to an investor regarding this offering. ISI should be viewed as a high-risk investment and speculative in nature. An investment in our common stock may result in a complete loss of the invested amount. Please consider the following risk factors before deciding to invest in our common stock. INVESTING IN THE COMPANY IS A HIGHLY SPECULATIVE INVESTMENT AND COULD RESULT IN THE ENTIRE LOSS OF YOUR INVESTMENT A purchase of the offered shares is highly speculative and involves significant risks. The offered shares should not be purchased by any person who cannot afford the loss of their entire investment. Our business objectives are new to this market as there is no other service provider of this type in the market, rather wholesale and retail providers of fitness equipment, and it is possible that we could be unable to satisfy our potential customers. The company’s shareholders may be unable to realize a substantial return on their purchase of the offered shares, or any return whatsoever, and may lose their entire investment. For this reason, each prospective purchaser of the offered shares should read this prospectus and all of its exhibits carefully and consult with their attorney, business and/or investment advisor. IF A MARKET FOR OUR COMMON STOCK DOES NOT DEVELOP, SHAREHOLDERS MAY BE UNABLE TO SELL THEIR SHARES A market for our common stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. However, we have not contacted such a market maker to date and our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize. If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. 9 BECAUSE OUR AUDITORS HAVE ISSUED A GOING CONCERN OPINION REGARDING OUR COMPANY, THERE IS A RISK ASSOCIATED WITH INVESTING IN OUR BUSINESS Since our initial audit our auditors have issued a going concern opinion regarding our Company, as we do not have material assets, nor do we have operations or a source of revenues sufficient to cover our operational costs. The Company has a net operating loss accumulated since inception (December 23, 2011 through October 31, 2013 of $20,095. The Company will be dependent upon the raising of additional capital through placement of our common stock in order to implement its business operations. There is no assurance that the Company will be successful in raising capital or operating its business with sufficient revenues in order to continue as a going concern. The principal officer of the Company has committed to limited assistance in advancing certain operating costs of the Company but there is no assurance that will continue. The ability of the Company to continue is dependent on raising capital to fund its business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amount and classification of liabilities that might cause results from this uncertainty. The Company has funded its initial operations by funds paid for shares of its common stock issued to its initial shareholder. As of October 31, 2013, the Company had issued 2,400,000 shares of common stock at $0.013 per share for net funds to the Company of $31,200. We reserve the right to seek additional funds through private placements of our common stock and/or through debt financing. Our ability to raise additional financing is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of your investment in our company. AS WE DO NOT HAVE AN ESCROW OR TRUST ACCOUNT FOR INVESTORS' SUBSCRIPTIONS, IF WE FILE FOR OR ARE FORCED INTO BANKRUPTCY PROTECTION, INVESTORS WILL LOSE THEIR ENTIRE INVESTMENT Invested funds for this offering will not be placed in an escrow or trust account and may be used as received. Accordingly, if we file for bankruptcy protection, or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors. BUYERS WILL PAY MORE FOR OUR COMMON STOCK THAN THE PRO RATA PORTION OF THE ASSETS ARE WORTH; AS A RESULT, INVESTING IN OUR COMPANY MAY RESULT IN AN IMMEDIATE LOSS The offering price and other terms and conditions regarding the company’s shares have been arbitrarily determined and do not bear any relationship to assets, earnings, book value or any other objective criteria of value. Additionally, no investment banker, appraiser or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. The arbitrary offering price of $0.25 per common share as determined herein is substantially higher than the net tangible book value per share of our common stock. Our assets do not substantiate a share price of $0.25. This premium in share price applies to the terms of this offering and does not attempt to reflect any forward looking share price subsequent to the company obtaining a listing on any exchange, or becoming quoted on the OTC Bulletin Board. 10 THE COMPANY’S MANAGEMENT COULD ISSUE ADDITIONAL SHARES, SINCE THE COMPANY HAS 250,000,, DILLUTING THE CURRENT SHARE HOLDERS’ EQUITY The company has 250,000,000 authorized shares, of which only 2,400,000 are currently issued and outstanding and only 2,800,000 will be issued and outstanding after this offering terminates, if the full 400,000 shares will be sold . The company’s management could, without the consent of the existing shareholders, issue substantially more shares, causing a large dilution in the equity position of the company’s current shareholders. Additionally, large share issuances would generally have a negative impact on the company’s share price. It is possible that, due to additional share issuance, you could lose a substantial amount, or all, of your investment. IN THE EVENT THAT OUR SHARES ARE TRADED, THEY MAY TRADE UNDER $5.00 PER SHARE AND THUS WILL BE A PENNY STOCK. TRADING IN PENNY STOCKS HAS MANY RESTRICTIONS AND THESE RESTRICTIONS COULD SEVERLY AFFECT THE PRICE AND LIQUIDITY OF OUR SHARES In the event that our shares are traded, and our stock trades below $5.00 per share, our stock would be known as a “penny stock”, which is subject to various regulations involving disclosures to be given to you prior to the purchase of any penny stock. The U.S. Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. Depending on market fluctuations, our common stock could be considered to be a “penny stock”. A penny stock is subject to rules that impose additional sales practice requirements on broker/dealers who sell these securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker/dealer must make a special suitability determination for the purchase of these securities. In addition, he must receive the purchaser’s written consent to the transaction prior to the purchase. He must also provide certain written disclosures to the purchaser. Consequently, the “penny stock” rules may restrict the ability of broker/dealers to sell our securities, and may negatively affect the ability of holders of shares of our common stock to resell them. These disclosures require you to acknowledge that you understand the risks associated with buying penny stocks and that you can absorb the loss of your entire investment. Penny stocks are low priced securities that do not have a very high trading volume. Consequently, the price of the stock is often volatile and you may not be able to buy or sell the stock when you want to. SINCE OUR OFFICER AND DIRECTOR CURRENTLY OWNS 100% OF THE OUTSTANDING COMMON STOCK, INVESTORS MAY FIND THAT THEIR DECISIONS ARE CONTRARY TO THEIR INTERESTS Our Officer and Director, currently owns 100% of the outstanding shares and will own approximately 85% after this offering is completed. Accordingly, she will have full control in determining the outcome of all corporate transactions, direction of business affairs or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of our Officer and Director may still differ from the interests of the other stockholders. Accordingly, no person should purchase the offered shares unless willing to entrust all aspects of management to the Officer and Director, or their successors. Potential purchasers of the offered shares must carefully evaluate the personal experience and business abilities of our management (See discussion of Management at pages 45-46). SINCE WE HAVE NOT DEVELOPED OUR BUSINESS OR DEVELOPED A MARKET, WE DO NOT ANTICIPATE PAYING DIVIDENDS IN THE FORSEEABLE FUTURE AND AS SUCH OUR STOCKHOLDERS WILL NOT BE ABLE TO RECEIVE A RETURN ON THEIR INVESTMENT UNLESS THEY SELL THEIR SHARES OF COMMON STOCK We do not anticipate paying dividends on our common stock in the near future, but plan rather to retain earnings, if any, for growth and expansion of our business. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. There is no assurance that stockholders will be able to sell shares when desired. 11 SINCE WE ANTICIPATE OPERATING EXPENSES WILL INCREASE PRIOR TO EARNING REVENUES, WE MAY NEVER ACHIEVE PROFITABILITY We anticipate increases in our operating expenses in order to create a market demand for our services, without realizing any revenues from our business activities. Within the next 12 months, we will have estimated costs of $100,000 to make our company operational and there is no history upon which to base any assumption as to the likelihood that we will prove successful in the amateur running market. We cannot provide investors with any assurance that our service will attract customers; generate any operating revenue or ever achieve profitable operations. If we are unable to address these risks, there is a high probability that our business can fail, which will result in the loss of your entire investment. THIS OFFERING IS AIMING TO RAISE $100,, FAILING TO MANAGE IT PROPERLY OR IF IT IS NOT ENOUGH UNTIL THE COMPANY CAN OPERATE BY ITSELF MAY RESULT IN PERIODIC INTERRUPTIONS OR BUSINESS FAILURE The amount of $100,000 was estimated (see section “Plan of Operation” on page 39) using our best efforts and information available in order to create the conditions to start the operation of the Company. If our estimate is incorrect, we will need to look for additional financial resources. If we cannot raise sufficient investment to fund the start of our operation, we may be forced to periodically interrupt our activities or even stop it completely. Even if all the $100,000 is raised, the successful start of our operation will depend on our ability to manage and perform all the planned actions within the budget and the planned timeline. Considering that Company’s Officer and Director do not have specific experience in the distribution of fitness products and in managing a company like ours, there is a possibility that what was planned cannot be fully accomplished, due to mistakes resulting from their specific inexperience. Consequently, it may lead to the need to acquire additional funds or even hire better qualified third party consultants. If we cannot raise the required funds or hire the required professionals, we may be forced to periodically interrupt our activities or even stop it completely. For this reason, each prospective purchaser of the offered shares could lose a substantial amount, or all, of his or her investment. IF WE DO NOT OBTAIN ADEQUATE FINANCING, OUR BUSINESS WILL FAIL, RESULTING IN THE COMPLETE LOSS OF YOUR INVESTMENT Because our Officer and Director may be unwilling or unable to loan or advance any additional capital to us, we believe that if we do not raise all the required capital within 12 months of the effective date of this registration statement, we may be required to suspend or cease the implementation of our business plans. Due to the fact that there is no minimum and no refunds on sold shares, you may be investing in a company that will not have the funds necessary to develop its business strategies. As such we may have to cease operations and you could lose your entire investment. If we are not successful in earning revenues once we have started our sales activities, we may require additional financing to sustain business operations. Currently, we do not have any arrangements for financing and can provide no assurance to investors that we will be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the Company’s ability to attract customers. These factors may have an effect on the timing, amount, terms or conditions of additional financing and make such additional financing unavailable to us. No assurance can be given that the Company will obtain access to capital markets in the future or that financing, adequate to satisfy the cash requirements of implementing our business strategies, will be available on acceptable terms. The inability of the Company to gain access to capital markets or obtain acceptable financing could have a material adverse effect upon the results of its operations and upon its financial conditions. 12 SINCE WE ARE A NEW COMPANY AND LACK AN OPERATING HISTORY, WE FACE A HIGH RISK OF BUSINESS FAILURE WHICH WOULD RESULT IN THE LOSS OF YOUR INVESTMENT We are a development stage company formed recently to carry out the activities described in this prospectus and thus has only a limited operating history upon which an evaluation of its prospects can be made. We were incorporated on December 23, 2011 and to date we have been involved primarily in developing a business strategy and the creation of our business plan and we have transacted no business operations. Thus, there is no internal or industry-based historical financial data upon which to estimate our planned operating expenses. We expect that our results of operations may also fluctuate significantly in the future as a result of a variety of market factors, including, among others, the dominance of other companies offering similar services and products, the entry of new competitors into the fitness market, our ability to attract, retain and motivate qualified personnel, the initiation, renewal or expiration of our customer base, pricing changes by us or our competitors, specific economic conditions in the fitness market and general economic conditions. Accordingly, our future sales and operating results are difficult to forecast. BECAUSE WE ARE SMALL AND DO NOT HAVE MUCH CAPITAL, OUR MARKETING CAMPAIGN AND SALES STRATEGY MAY NOT BE ENOUGH TO ATTRACT SUFFICIENT CLIENTS AND PARTNERS TO OPERATE PROFITABLY. IF WE DO NOT MAKE A PROFIT, WE MAY HAVE TO SUSPEND OR CEASE OPERATIONS Due to the fact we are small and do not have much capital, we must limit our marketing and sales activities and may not be able to make our portfolio of products and services known to potential customers and partners. Because we will be limiting our marketing and sales activities, we may not be able to attract enough customers and partners to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. If we cease operations any purchaser of the offered shares could lose all of his or her investment. If we cease operations any purchaser of the offered shares could lose all of his or her investment. AS THE COMPANY’S SOLE OFFICER AND DIRECTOR HAS OTHER OUTSIDE BUSINESS ACTIVITIES, SHE MAY NOT BE IN A POSITION TO DEVOTE A MAJORITY OF HER TIME TO THE COMPANY, WHICH MAY RESULT IN PERIODIC INTERRUPTIONS OR BUSINESS FAILURE Mrs. Yafe is our sole officer and director. She has other business interests and each currently devotes approximately 10-15 hours per week to our operations. Our operations may be sporadic and occur at times which are not convenient to her which may result in periodic interruptions or suspensions of our business plan. If the demands of the Company’s business require the full business time of our sole Officer and Director, she is prepared to adjust her timetables to devote more time to the Company’s business. However, she may not be able to devote sufficient time to the management of the Company’s business, which may result in periodic interruptions in implementing the Company’s plans in a timely manner. Such delays could have a significant negative effect on the success of the business. KEY MANAGEMENT PERSONNEL MAY LEAVE THE COMPANY WHICH COULD ADVERSELY AFFECT THE ABILITY OF THE COMPANY TO CONTINUE OPERATIONS The Company is entirely dependent on the efforts of its initial Officer and Director. Her departure of the loss of any other key personnel to be hired in the future could have a material adverse effect on the business. There is no guarantee that replacement personnel, if any, will help the Company to operate profitably. The Company does not maintain key person life insurance on its sole Officer and Director. 13 IT MAY BE IMPOSSIBLE TO HIRE ADDITIONAL EXPERIENCED PROFESSIONALS, IF NECESSARY, AND WE MAY HAVE TO SUSPEND OR CEASE OPERATIONS Since our management does not have prior experience in the selling of products and services for the fitness market, we may need to hire additional experienced personnel to assist us with the operations. If we need the additional experienced personnel and we cannot hire them, we could fail in our plan of operations and have to suspend operations or cease them entirely. Moreover, as planned, we anticipate the need of contracting others to help us in the development of fitness based products and information concerning the distribution of such products, as our Officer and Director have limited experience in this field. If we do not succeed in finding, contracting or retaining skilled professionalsand fitness enthusiasts, an important part of our business will be affected, which may lead to the suspension of our operation or the cession of it completely.If we cease operations any purchaser of the offered shares could lose all of his or her investment. SINCE OUR OFFICER AND DIRECTOR RESIDE IN ISRAEL, THE COMPANY MAY FACE SOME DIFFICULTIES DEVELOPING ITS IMPORTING BUSINESS Since our management’s residence is in the city of Jerusalem, their ability to develop relationships with foreign manufactures of fitness products is limited. Due to this fact, all the contact with our possible suppliers and partners will not be in person and that can negatively affect the results of a partnership or business negotiation. If we cannot establish the proper relationship with our possible suppliers and partners, our business will fail, resulting in the total loss of our shareholders investments. WE MAY NOT BE ABLE TO FIND SUITABLE SUPPLIERS AND CLOSE PARTNERSHIPS REQUIRED FOR OUR BUSINESS TO WORK. An important part of our business concept and of revenue generation will rely on our ability to select and retain fitness suppliers. If we are unable to find suitable suppliers and we do not have the ability to have profitable partnerships with them, our operation would be affected. Therefore, our operation, revenue and financial success could be severely affected, resulting in the suspension of our operation or the cession of it completely. BECAUSE OUR MANAGEMENT IS INEXPERIENCED IN OPERATING A FITNESS DISTRIBUTION NETWORK, OUR BUSINESS PLAN MAY FAIL Our management does not have any specific training in running a business for distributing andfor selling fitness products. With no direct training or experience in this area, our management may not be fully aware of many of the specific requirements related to working within this industry. As a result, our management may lack certain skills that are advantageous in managing our company. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in this industry. THE COMPANY CURRENTLY HAS NO PRODUCTS OR SERVICES. WHEN WE DO HAVE PRODUCTS ANDSERVICES OUR NAME WILL HAVE LITTLE, IF ANY, NAME RECOGNITION. AS A RESULT, WE MAY BE UNABLE TO GENERATE REVENUES, WHICH WILL REDUCE THE VALUE OF YOUR INVESTMENT Because we are a new company with no products or services and we have not conducted advertising, there is little or no recognition of our name. While we believe that running is a growing industry, consumers may search for products and services other than ours that have brand recognition in the market and we may be unable to generate sufficient revenues to meet our expenses or meet our business plan objectives, which will reduce the value of your investment. 14 OUR OFFICER AND DIRECTOR IS LOCATED IN ISRAEL. ANY ATTEMPT TO ENFORCE LIABILITIES UPON HER UNDER THE U.S. SECURITIES AND BANKRUPTCY LAWS MAY BE DIFFICULT. Since our Officer and Directoris located in Israel, any attempt to enforce liabilities upon such individual under the U.S. securities and bankruptcy laws may be difficult. In accordance with the Israeli Law on Enforcement of Foreign Judgments, 5718-1958, and subject to certain time limitations (the application to enforce the judgment must be made within five years of the date of judgment or such other period as might be agreed between Israel and the United States), an Israeli court may declare a foreign civil judgment enforceable if it finds that: • the judgment was rendered by a court which was, according to the laws of the State in which the courtis located, competent to render the judgment; • the judgment may no longer be appealed; • the obligation imposed by the judgment is enforceable according to the rules relating to the enforceability of judgments in Israel and the substance of the judgment is not contrary to public policy; and; • the judgment is executory in the State in which it was given. An Israeli court will not declare a foreign judgment enforceable if: • the judgment was obtained by fraud; • There is a finding of lack of due process; • the judgment was rendered by a court not competent to render it according to the laws of private international law in Israel; • the judgment is in conflict with another judgment that was given in the same matter between the same parties and that is still valid; or • the time the action was instituted in the foreign court, a suit in the same matter and between the same parties was pending before a court or tribunal in Israel. In general, an obligation imposed by the judgment of a United States court is enforceable according to the rules relating to the enforceability of judgments in Israel, and a United States court is considered competent to render judgments according to the laws of private international law in Israel. Furthermore, Israeli courts may not adjudicate a claim based on a violation of U.S. securities laws if the court determines that Israel is not the most appropriate forum in which to bring such a claim. Even if an Israeli court agrees to hear such a claim, it may determine that Israeli law, not U.S. law, is applicable to the claim. If U.S. law is found to be applicable, the content of applicable U.S. law must be proven as a fact, which can be a time-consuming and costly process. Since our Directors and Officers do not reside in the United States it may be difficult for courts in the United States to obtain jurisdiction over our foreign assets or persons, and, as a result, it may be difficult or impossible for you to enforce judgments rendered against us or our Directors or Officers in United States courts. Thus, investing in us may pose a greater risk because should any situation arise in the future in which you have a cause of action against these persons or us, you may face potential difficulties in bringing lawsuits or, if successful, in collecting judgments against these persons or us. 15 Risk Factors Related to the JOBS Act WE ARE AN ‘EMERGING GROWTH CONMPANY” AND WE INTENED TO TAKE ADVANTAGE OF REDUCED DISCLOSURE AND GOVERNANCE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES, WHICH COULD RESULT IN OUR STOCK BEING LESS ATTRACTIVE TO INVESTORS. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act of 2012, which we refer to as the JOBS Act, and we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We expect to take advantage of these reporting exemptions until we are no longer an emerging growth company, which in certain circumstances could be for up to five years. THE COMPANY’S ELECTION TO TAKE ADVANTAGE OF THE JOBS ACT’S EXTENDED ACCOUNTING TRANSITION PERIOD MAY NOT MAKE ITS FINANCIAL STATEMENTS EASILY COMPARABLE TO OTHER COMPANIES Pursuant to the JOBS Act of 2012, as an emerging growth company the Company can elect to take advantage of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. The Company has elected take advantage of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, the Company, as an emerging growth company, can adopt the standard on the private company timeframe. This may make comparison of the Company's financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. 16 THE JOBS ACT WILL ALSO ALLOW THE COMPANY TO POSTPONE THE DATE BY WHICH IT MUST COMPLY WITH CERTAIN LAWS AND REGULATIONS INTENDED TO PROTECT INVESTORS AND REDUCE THE AMOUNT OF INFORMATION PROVIDED IN REPORTS FILED WITH THE SEC The JOBS Act is intended to reduce the regulatory burden on “emerging growth companies. The Company meets the definition of an emerging growth company and so long as it qualifies as an “emerging growth company,” it will, among other things: — be exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that its independent registered public accounting firm provide an attestation report on the effectiveness of its internal control over financial reporting. — be exempt from the “say on pay” provisions (requiring a non-binding shareholder vote to approve compensation of certain executive officers) and the “say on golden parachute” provisions (requiring a non-binding shareholder vote to approve golden parachute arrangements for certain executive officers in connection with mergers and certain other business combinations) of the Dodd-Frank Act and certain disclosure requirements of the Dodd-Frank Act relating to compensation of its chief executive officer; — be permitted to omit the detailed compensation discussion and analysis from proxy statements and reports filed under the Securities Exchange Act of 1934 and instead provide a reduced level of disclosure concerning executive compensation; and — be exempt from any rules that may be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor’s report on the financial statements The Company currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an “emerging growth company”. AS LONG AS THE COMPANY QUALIFIES AS AN EMERGING GROWTH COMPANY, THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM WILL NOT BE REQUIRED TO ATTEST TO THE EFFECTIVENESS OF THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING. Because the Company has elected to take advantage of the extended time periods for compliance with new or revised accounting standards provided for under Section 102(b) of the JOBS Act, among other things, this means that the Company's independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of the Company's internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, the Company may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers, that would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate the Company. As a result, investor confidence in the Company and the market price of its common stock may be adversely affected. 17 USE OF PROCEEDS Our offering is being made on a self-underwritten, best-efforts basis: no minimum number of shares must be sold in order for the offering to proceed. We expect to use any proceeds received from the offering for general corporate purposes, including working capital needs set forth in our plan of operation as described below in Management’s Discussion and Analysis or Plan of Operation. The offering scenarios presented are for illustrative purposes only and the actual amount of proceeds, if any, may differ. Our Officer and Director will not receive any compensation for their efforts in selling our shares. Our management will have broad discretion in the application of the net proceeds of this offering. In addition to changing allocations because of the amount of proceeds received, we may change the use of proceeds because of changes in our business plan. Investors will be relying on the judgment of our management regarding the application of the proceeds of any sale of the securities. We may invest the net proceeds received from this offering temporarily until we use them for general corporate purposes. We do not intend to use the proceeds to acquire assets or finance the acquisition of other businesses. At present, no material changes are contemplated. Should there be any material changes in the projected use of proceeds in connection with this offering, we will issue an amended prospectus reflecting the new uses. See table under Plan of Operations, page 39. DETERMINATION OF OFFERING PRICE As there is no established public market for our shares, the offering price and other terms and conditions relative to our shares have been arbitrarily determined by ISI and do not bear any relationship to assets, earnings, book value, or any other objective criteria of value. In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares. 18 DILUTION The historical net tangible book value as of October 31, 2013, was $11,105 or $0.005 per share. Pro forma net tangible book value per share of common stock is equal to our total tangible assets less total liabilities, divided by the number of shares of common stock outstanding as of October 31, 2013, as adjusted to give effect to the receipt of net proceeds from the sale of 400,000 shares of common stock for $100,000. This represents an immediate increase of $ 0.035 per share to existing stockholders and an immediate and substantial dilution of $0.21 per share, or approximately 84% to new investors purchasing our securities in this offering. Dilution in pro forma net tangible book value per share represents the difference between the amount per share paid by purchasers of shares of our common stock in this offering and the pro forma net tangible book value per share of our common stock immediately following this offering. The following table sets forth as of October 31, 2013, the number of shares of common stock purchased from us and the total consideration paid by our existing stockholders and by new investors in this offering if new investors purchase all of the shares being offered in this offering, before deducting offering expenses payable by us, assuming a purchase price in this offering of $0.25 per share of common stock. Shares Number Percent Amount Existing Stockholders – 85 % $ New Investors 15 % $ Total % $ 19 PLAN OF DISTRIBUTION 2,400,000 common shares are issued and outstanding as of the date of this prospectus. The Company is registering an additional of 400,000 shares of its common stock for possible resale at the price of $0.25 per share. ISI will receive all proceeds from the sale of those shares. The price per share is fixed at $0.25. Prior to being quoted on the OTCBB, the company may sell its shares in private transactions to individuals. Although our common stock is not quoted on a public exchange, we intend to seek a quote on the Over the Counter Bulletin Board (OTCBB). In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. However, sales by the Company must be made at the fixed price of $0.25 until a market develops for the stock. We intend to seek a quoting with the OTCBB, if we are unable to get a Broker Dealer to apply to the OTCBB or are unable to receive approval to quote in the OTCBB, we may wish to apply to the Pink Sheets. The offering will conclude at the earlier of the sale for all shares or 180 days after this registration statement becomes effective with the Securities and Exchange Commission. ISI may at its discretion extend the offering for an additional 90 days. Further, the Company will not offer its shares for sale through underwriters, dealers, agents or anyone who may receive compensation in the form of underwriting discounts, concessions or commissions from the Company and/or the purchasers of the shares for whom they may act as agents. This is a self-underwritten (“best-efforts”) offering. This Prospectus is part of a registration statement that permits our Officer and Director to sell the shares being offered by the Company directly to the public, with no commission or other remuneration payable to them for any shares they may sell. There are no plans or arrangements to enter into any contracts or agreements to sell the shares with a broker or dealer. Our Officer and Director will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, our Officer and Director will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Act of 1934. The Officer and Director will not register as broker-dealers pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth those conditions under which a person associated with an Issuer may participate in the offering of the Issuer’s securities and not be deemed to be a broker-dealer. 1. Our Officer and Director are not subject to a statutory disqualification, as that term is defined in Section 3(a)(39) of the Act, at the time of their participation; 2. Our Officer and Director will not be compensated in connection with their participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. Our Officer and Director are not, nor will be at the time of their participation in the offering, an associated person of a broker-dealer; 4. Our Officer and Director meet the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that they (A) primarily perform, or are intended to primarily perform at the end of the offering, substantial duties for or on behalf of our Company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or has been an associated person of a broker or dealer, within the preceding twelve months, and (C) has not participated in selling and offering securities for any Issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). In addition and without limiting the foregoing, the Company will be subject to applicable provisions, rules and regulations under the Exchange Act with regard to security transactions during the period of time when this Registration Statement is effective. ISI will pay all expenses incidental to the registration of the shares (including registration pursuant to the securities laws of certain states). 20 DESCRIPTION OF SECURITIES Common Stock Our authorized capital stock consists of 250,000,000 shares of common stock, par value $0.0035 per share. The holders of our common stock: ● have equal ratable rights to dividends from funds legally available if and when declared by our Board of Directors; ● are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; ● do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and ● are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. We refer you to the Bylaws of our Articles of Incorporation and the applicable statutes of the State of Delaware for a more complete description of the rights and liabilities of holders of our securities. Non-cumulative Voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of Directors, can elect all of the Directors to be elected, if they so choose and, in that event, the holders of the remaining shares will not be able to elect any of our Directors. After this offering is completed, our sole Officer and Director will own approximately 85% of our outstanding shares. Cash Dividends As of the date of this prospectus, we have not declared or paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings in our business operations. Stock Transfer Agent We have not engaged the services of a transfer agent at this time. However, within the next twelve months we anticipate doing so. Until such a time a transfer agent is retained, ISI will act as its own transfer agent. 21 INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, Director, Officer, or employee. The financial statements as of October 31, 2013 and December 31, 2012, for the ten-month period ended October 31, 2013, for the year ended December 31, 2012 and for the period from December 23, 2011 (inception) through October 31, 2013, included in this prospectus and in the registration statement have been so included in reliance on the report of Ziv Haft, Certified Public Accountants (Isr.), BDO Member Firm, an independent registered accounting firm, appearing elsewhere herein and in the registration statement, given on the authority of said firm as experts in auditing and accounting. Jonathan D. Strum, our independent legal counsel, has provided an opinion on the validity of our common stock. DESCRIPTION OF BUSINESS On December 23, 2011, we were incorporated in the State of Delaware and established a fiscal year end of December 31. The objective of this corporation is to distribute fitness products that support avid runners. Executive Summary BUSINESS We are development stage company. We intend that our core focus will be to provide our customers with an authentic online sporting goods retailer by offering fitness tips for the sports enthusiast, data as to purchasing running equipment and if we succeed to enter into licensing agreements with manufacturers, to provide a broad selection of high-quality, competitively-priced sporting goods equipment, apparel and footwear that enhances our customers’ performance and enjoyment of their sports activities. We believe our “fitness advisers-within-a-store” concept will create a unique shopping environment by combining convenience, broad assortment and competitive prices y and the customer service of a specialty store. We believe this combination will differentiate us from our competitors and position us as a destination website for a wide range of weekend warriors and will appeal to a broad customer segment from the beginner to the sports enthusiast. Unique Shopping Experience We intend for our website to provide a distinctive and exciting shopping experience by offering our customers the convenience of numerous specialty stores for sports enthusiasts under one roof while delivering the product assortment of a large format store. We believe that being an interactive site will differentiate us from our competitors. Interactive “Adviser-Within-A-Store.” We intend that our website will contain five fitness areas. We seek to create a distinct look and feel for each link to heighten the customer’s interest in the products offered. We envision a site which will entice runners interested in such activity for (i) better fitness; (ii)a footwear center, featuring opinions as to the latest running shoes; (iii)an apparel link, designed to sell and advise on running apparel; and (iv)other related athletic equipment. We believe this merchandising approach will create customer loyalty from our customers who seek genuine advisers to assist them and ultimately will position us with advantages in a market which we believe will continue to benefit from new interactive sports sites with enhanced technological features. 22 We also intend to sponsor tournaments and amateur competitive events in an effort to align ourselves with both the serious sports enthusiast and the community in general. Sporting goods store sales grew thirty-eight percent in the United States during the five-year period 2002-2007, according to the National Sporting Goods Association analysis of U.S. Census of Retail data. Sales in sporting goods stores, which included full-line and specialty sports shops, rose to $34.49 billion in 2007 versus $25.02 billion in 2002. They further stated that the 38% growth was far stronger than the 4.4% U.S. population growth in the same timeframe. Major contributors to this growth were the expansion of the fitness equipment market with the attendant carryover into fitness footwear and apparel, as well as the increased market share attained by full-line sporting goods stores. According to their market reports, the size of market grew 17% between 2002 and 2007. In that same five-year period, full-line sporting goods stores increased their market share from 21.3% to 28.3%.” Description of our Products and Services Our business will be based on the development of the website www.instride-inc@com, from which we expect to attract customers who are interested in purchasing sports related products for runners during or after their training or participation in sporting events. Competitive Advantages Currently, we are not offering any services or selling any product as we are still in the development stage of our company. Our main competitor will be those companies focused on importing and marketing specialty equipment/gear for weekend athletes, in order to help them reach their goal. We expect that in addition to traditional stores, our competitors will sell their products through distribution networks such as booths at major fitness events year round, in order to showcase their products. We expect to have a significant distinction from our competition. Marketing Since we are initially targeting the market segmentto ages30 to 50, an age group which we believe has resources to continuously upgrade their fitness equipment, we believe that in addition to advertising at fitness events, the internet will play an important marketing vehicle for us. Bearing this in mind, our plan consists of: Facebook (www.facebook.com): by creating a profile for amateur athlete discussing the benefits of using our services and products, we expect to join a community interested in fitness products. In this way, we can make our business known and attract more potential users to our services. Twitter (www.twitter.com): by posting information about fitness products use while exercising or training, we intend to promote our business and attract more users to our website. Also, by encouraging our users to post opinions and suggestions about our fitness equipment we expect to raise interest to our business. Also we plan to advertise on the website products and services related to weekend fitness events and to participate in expositions and forums. 23 Intellectual Property We intend, in due course, subject to legal advice, to apply for trademark protection and/or copyright protection in several jurisdictions. We intend to aggressively assert our rights trademark and copyright laws to protect our intellectual property, including product design, product research and concepts and recognized trademarks. These rights are protected through the acquisition of trademark registrations, the maintenance of copyrights, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that registered trademarks and copyrights will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights can result in a substantial cost to, and diversion of effort by, our Company, management believes that the protection of our intellectual property rights is a key component of our operating strategy. Regulatory Matters We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations. However, we still need to verify certifications and possible government approvals needed to execute our business. We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the development and operation of our business is not subject to special regulatory and/or supervisory requirements. Employees and Employment Agreements As the date of this prospectus, ISI has no paid staff. There are no employment agreements in existence. The Company presently does not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, the Company may adopt plans in the future. Management does not plan to hire additional employees at this time. Our Officer and Director will be responsible for the initial servicing. When the Company raises enough funds it will hire an independent consultant for the further development of its business operations. The Company also intends to hire sales representatives initially on a commission only basis to keep administrative overhead to a minimum. Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Property We have a mailing address at 7rd Street Suite 337, Miami, Florida 33166, our telephone is (786)228-5808 Except for the mail address and the use of a room at the premises of our President located at 30 Agasi St., Jerusalem for our operations in Israel, the Company does not own or rent any property. We expect that once our business is able to expand and we have the financial resources then we will seek additional rental locations for our operations, including in Israel. 24 AVAILABLE INFORMATION We are not yet subject to the reporting requirements of the Securities Exchange Act of 1934.We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our Company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We will comply with the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet NE Washington DC 20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. Reports to security holders After we complete this offering, we will not be required to furnish you with an annual report. Further, we will not voluntarily send you an annual report. We will be required to file reports with the SEC under section 13 (a) or 15(d) of the Securities Act. The reports will be filed electronically. The reports we will be required to file are Forms 10-K, 10-Q, and 8-K. You may read copies of any materials we file with the SEC at the SEC’s Public Reference Room or visiting the SEC’s Internet website (see “Available Information” above). LEGAL PROCEEDINGS We are not currently a party to any legal proceedings. FINANCIAL STATEMENTS Our fiscal year end is December 31. We will provide audited financial statements to our stockholders on an annual basis; by anIndependent Registered Public Accounting Firm. 25 INSTRIDE INC. (A Development Stage Company) FINANCIAL STATEMENTS In U.S. Dollars 26 INDEX Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2012 and October 31, 2013 F-2 Statements of Operations for the periods ended December 31, 2012 and October 31, 2013 F-3 Statements of Comprehensive Loss for the periods ended December 31, 2012 and October 31, 2013 F-4 Statements of Changes in Equity for the periods ended December 31, 2012 and October 31, 2013 F-5 Statements of Cash Flows for the periods ended December 31, 2012 and October 31, 2013 F-6 Notes to Financial Statements F-7 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors INSTRIDE INC. We have audited the accompanying balance sheets of INSTRIDE INC. (A Development Stage Company) (the "Company") as of October 31, 2013 and December 31, 2012, and the related statements of operations, comprehensive loss, changes in equity, and cash flows for the ten-month period ended October 31, 2013, for the year ended December 31, 2012 and for the period from December 23, 2011 (inception) through October 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of October 31, 2013 and December 31, 2012, and the results of its operations, and cash flows for the ten-month period ended October 31, 2013, for the year ended December 31, 2012 and for the period from December 23, 2011 (inception) through October 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, The Company has incurred a loss, has not emerged from the development stage, and may be unable to raise necessary equity to implement its' business plan. These factors raise substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters are also describes in thatnote. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Tel-Aviv, Israel Ziv Haft November 27, 2013 Certified Public Accountants (Isr.) BDO Member Firm 28 INSTRIDE INC. (A Development Stage Company) BALANCE SHEETS October 31, December 31, ASSETS Cash and cash equivalents $ $
